 In the Matter of CHICAGO MOLDED PRODUCTS CORPORATIONandRUBBERAND PLASTICWORKERS' UNION, LOCAL 20911, AFFILIATED WITHA. F. OF L.Case No. R-5124SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 13,1943On May 11, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 2, 1943, under the direction and supervision of theRegional Director for the Thirteenth Region (Chicago, Illinois).OnJune 3, 1943, the Regional Director, acting pursuant to Article III,Section 10, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election Report.As to the balloting and its results, the Regional Director reportedas follows :iApproximate number of eligible voters_______________________632Total ballots cast___________________________________________472Totalballots challenged_____________________________________2Total void ballots__________________________________________3Total valid votes counted____________________________________468Votes cast for Independent Plastic Workers' Union ------------Votes cast for Rubber and Plastic Workers' Union, Local 20911,154affiliatedwith the A.F. of L_______________________________265Votes cast for neither_______________________________________49Thereafter, on June 9, 1943, Independent Plastic Workers' Union,herein called the Independent, filed objections to the election.Theobjectionsare summarizedas follows:1.That a majority of the employees eligible to vote did not selectthe A. F. of L. as their bargaining representative and therefore theBoardshould ordera run-off election between the A. F. of L. and theIndependent to determine the true choice of the employees affected.1 49 N. L.R. B. 756.51 N. L. R. B., No. 64.313 314DECISIONS OF NATIONAL LABOR RELArrIONS BOARDO2.That on the day before the election, the A. F. of L.'s attorney,conspiring with three employees of the Company, instituted a viciousand slanderous suit falsely attacking the Independent.This suit wasexploited in an A. F. of L. bulletin designed to influence the employeeswho voted in the election.On June 23, 1943, the Regional Director issued a Report on Objec-tions in which he found the contentions of the Independent to bewithout merit.As to the first objection made by the Independent, it is well settledthat a choice made by a majority of those voting in an election directedby the Board is sufficient for certification even though such employeesdo not constitute a majority of those eligible to vote, subject only tothe qualification that a representative number of eligible voters par-ticipate.In this case, it is plain that the vote was representative,since75 percent of the eligible voters cast ballots.The second objec-tion made by the Independent is of no moment in this case. Thereis no evidence indicating that the suit alluded to by the Independentwas maliciously instituted at the behest of the A. F. of L., nor do anyof the statements contained in the bulletin, referred to, which is theusual type of literature distributed by parties to an election, raiseissuesmaterial to the conduct of the ballot or the Election Report.We find that the objections raise no substantial or material issue withrespect to the conduct of the election or the Election Report, and theyare hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Rubber and Plastic Workers' Union,Local 20911, affiliated with the A. F. of L., has been designated andselected by a majority of all production and maintenance employeesof the Chicago Molded Products Corporation, Chicago, Illinois, in-cluding factory clerical employees, but excluding executives, super-intendents, foremen and assistant foremen, janitors, employees hiredfor training purposes, employees in the customers' sales department,watchmen, guards, laboratory employees, and general office clericalemployees, as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, Rubber andPlasticWorkers' Union, Local 20911, affiliated with the A. F. of L., isthe exclusive, representative of all such employees for the purposesof collective bargaining, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.